Citation Nr: 1613896	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bronchial asthma. 

2.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).  

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 2005 to May 2010.  

These matters come to the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims were previously remanded in an October 2015 rating decision in order for the RO to issue a statement of the case (SOC).  An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  

On remand, the AOJ sent a letter in December 2015 explaining that statements in August 2015 and October 2015 concerning the issue of TBI did not comply with recent changes in the law concerning the filing of a Notice of Disagreement.  The letter explained that if the Veteran wished to file a Notice of Disagreement, a VA Form 21-0958 must be submitted.  In December 2015, a VA form 21-0958 was submitted.  This form disagreed with the effective date of the 50% rating for PTSD, the evaluation of TBI and TDIU.  

The December 2015 NOD timely disagreed with the evaluation of TBI as it was received within one year of the July 2015 rating decision.  To date, no SOC has been furnished, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board concerning the issue of the evaluation of the TBI.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The December 2015 NOD also timely disagreed with the effective date of the PTSD; however, a statement in January 2016 withdrew this appeal.  

Concerning the claim for asthma, as noted in the May 2015 Board decision, in January 2014, the RO granted service connection for asthma and assigned a 30 percent evaluation.  In November 2014, the Veteran filed a claim for an increased evaluation for his asthma but was informed in the January 2015 rating decision that addressed his other claims that his claim for asthma was on appeal and would be addressed separately.  Significantly, the Veteran's November 2014 statement predates the March 2015 change in law requiring a NOD be on VA Form 21-0958.  Furthermore, the RO advised the Veteran that the claim was on appeal.  See e.g. Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  Despite the Board's remanding this issue twice, no SOC has been issued.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing a compensable evaluation for residuals of a TBI, an increased evaluation for an asthma disability, and entitlement to TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




